Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Aug. 19, 2022. As filed, claims 16, 18, 19, 22 and 23 are pending are pending of which claim 22 is amended; claim 23 is newly added. 
New claim 23 is drawn to non-elected species. However, in an effort to expedite the prosecution, new claim 23 is examined herein.
Claim 19 is withdrawn from consideration.
Claims 1-14, 17, 20, 21 are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered. The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 16, 18 and 22 under 35 U.S.C. § 112  second paragraph is withdrawn in view of amendment to claim to delete formula P and per arguments submitted by Applicants that connection of GHB is possible via connection of -OH group. 
2. The rejection of claims 22, 16, and 18 have been rejected as containing an improper Markush grouping is withdrawn in view of  amendment to claim 22 to delete Formulae D-Q. 

3.The rejection of claims 16, 18, 22 under 35 U.S.C. § 112  first paragraph as failing to comply with the written description requirement is maintained/modified to include newly added claim 23. 
Applicants arguments were carefully review but were not found persuasive.
Applicants argue that “claim 22 has been amended to delete Formulae D-Q. Claim 22 is drawn to GHB prodrugs of formulae 1-3, 5, 7, and 10-90 tailored with a GH moiety, where "GH" stands from gamma-hydroxybutyric acid.” (Remarks page 14).

While the Applicants amended the claims to delete Formulae D-Q in claim 22 and add new claim 23 drawn to Formulae D-O and Q, there are no specific species disclosed in the disclosure. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. In the instant application, Formulae 1-3, 5, 7, 10-90 and formulae D-Q are drawn to multiple core structures, as evidenced by the breadth in the definitions of the structural core variables.
 	Applicants do not disclose species falling within the scope of the claimed genera so as to place Applicants in possession of the claimed genera.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The rejection is proper and therefore maintained.
The rejection of claims 22, 16 and 18 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over US 20120122952 is withdrawn per claim amendments.

The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 8/19/2022, wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Claim Rejections - 35 USC § 112 ( Written Description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 22 and 23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Independent claim 22 is drawn to GHB prodrugs of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, wherein “GH” stands for gamma- hydroxybutyric acid.     Independent claim 23 drawn to prodrugs of formulae D-O and Q.
The claims encompass a numerous compounds/ GHB prodrugs having chemically and biologically diverse and distinct substituents attached thereto.  
Instant specification disclose compounds of formula as shown in the specification on [0077] and examples.
Regarding the “GHB prodrugs” of instant claim 22 specification recites on [0020]-[0023]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Furthermore, the term “side of an amino acid” recited in claim 23 for definition of formulae D-O and Q, corresponds in some undefined way to specifically instantly disclosed chemicals.  None of these meet the written description provision of USC 112, first paragraph, due to lack of chemical structural information for what they are since chemical structures are highly variant and encompass a myriad of possibilities.   The skilled artisan cannot envision the detailed chemical structure encompassed by claimed prodrugs of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, of prodrugs of formulae D-O, Q.
In contrast to the vast scope of compounds encompassed by the claimed genus of the formula recited in Claims 22 and 23 (as indicated above), there no specific species disclosed by Applicants in the disclosure. 
The specification show on [0078]- [0099] general procedures to prepare various GHB prodrug conjugates A or B (amide series or ester series) which formula A or B are not claimed. He disclosure does not provide a correlation between claimed compounds 1-3, 5, 7, 10-90 or prodrugs of formulae D-O and Q and synthetic methodologies. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, while Applicants describe a "laundry list" of “GHB prodrugs” and  possible moieties  “amino acid” that may present in the claimed compounds and provide generic claims in an attempt to define the boundaries of a vast genus of chemical compounds, Applicants have not provided with a reasonable clarity a description of the claimed genus of compounds.  
Thus, Applicants do not disclose species falling within the scope of the claimed genera so as to place Applicants in possession of the claimed genera.  
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for an immense genus of compounds, likely innumerable. To support such broad protection and right to exclude, Applicants describe the claimed genus only by providing a partial structure having broadly defined variable substituents attached thereto and a limited number of closely related species.  However, the disclosure of this partial structure and species merely provides a generic statement of an invention's boundaries but fails to demonstrate that the applicant invented species sufficient to support claims to these genera. 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
Moreover, Formulae 1-3, 5, 7, 10-90 and formulae D-O, Q are drawn to multiple core structures, as evidenced by the breadth in the definitions of the structural core variables.
Accordingly, the specification does not provide adequate written description of the claimed genera, which are generic genera of compounds purported to be GHB prodrug having any of the formula 1-3, 5, 7, 10-90, and prodrugs of formulae D-O, Q.
One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genera. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
In addition to lacking an adequate number of species, the disclosure fails to provide a structural feature shared by all species of claimed compounds. The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus GHB prodrug of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, wherein “GH” stands for gamma- hydroxybutyric acid and formulae D-O, Q.
Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed GHB prodrug compounds.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claim 23 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20120122952; May 17 2012; (cited in PTO-892 mailed 5/26/2022).
The ‘945 publication teaches derivatives of 4-hydroxybutyric acid and prodrugs thereof, and pharmaceutically acceptable
salts of formula 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  and compositions with pharmaceutically acceptable excipients (abstract;  [0061]; [0110]). 

Disclosed on Table 1 para [0061] is compound 118, shown below as displayed in registry data base.

IT   1251763-01-5P   1251763-16-2P
     RL: PAC (Pharmacological activity); SPN (Synthetic preparation); THU
     (Therapeutic use); BIOL (Biological study); PREP (Preparation); USES
     (Uses)
        (claimed compd.; prepn. of 4-hydroxybutyric acid analogs for treatment
        of abnormal nocturnal sleep, narcolepsy, and fibromyalgia)
RN   1251763-01-5  ZCAPLUS     
CN   Butanoic acid, 4-hydroxy-, carboxymethyl ester  (CA INDEX NAME)
  

    PNG
    media_image4.png
    146
    330
    media_image4.png
    Greyscale


The compound disclosed in the cited prior art corresponds to GHB prodrug of formula D wherein R7 is H and R8 is OH.
Therefore, the compound of the prior art by anticipates the instant claimed invention.
2.Claim 23 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP2016064994, 04/28/2016 by Kikuchi et al. (cited in PTO-892 attached herewith).
The ‘994 publication disclose compound  (3) page 2, L-Arginine, N2-(4-hydroxy-1-oxobutyl) RN 1911610-24-6 shown below as displayed in registry database.     

    PNG
    media_image5.png
    234
    428
    media_image5.png
    Greyscale
 
The compound disclosed in the cited prior art corresponds to the prodrug of formula O wherein R11 is a side chain of amino acid – arginine; and R8 is OH.
Therefore, the compound of the prior art by anticipates the instant claimed invention.
    
Conclusion
Claims 16, 18, 22 and 23 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622